PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,718,270
Issue Date: May 6, 2014
Application No. 13/620,762
Filing or 371(c) Date: September 15, 2012
For: 	METHOD AND SYSTEM FOR MANAGING INTERACTIVE COMMUNICATIONS CAMPAIGN WITH REDUCED CUSTOMER-TO-AGENT CONNECTION LATENCY


:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed January 12, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on May 8, 2018 for failure to pay the eleven and one-half-year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  









Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.



/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Genesys Telecommunications Laboratories, Inc.
	2001 Junipero Serra Blvd.
	Daly City, CA  94014